Citation Nr: 1759193	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO. 14-15 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.

2. Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. V.W.




ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the VA Regional Office (RO) in Chicago, Illinois.

In August 2017, the Veteran testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. Evidence received since the October 1984 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disorder.

2. A cervical spine disorder is not etiologically related to the Veteran's period of service, and may not be presumed to be related to such service.


CONCLUSIONS OF LAW

1. The October 1984 rating decision, which denied service connection for a cervical spine disorder, became final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The criteria for reopening service connection for a cervical spine disorder are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a cervical spine disorder are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection. This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence considered by the October 1984 rating decision that denied entitlement to service connection for a cervical spine disability included the Veteran's service treatment records. Service connection was denied based on insufficient evidence of a current disability.

The current appeal arises from a June 2011 application for compensation for a cervical spine disability, which in effect, constituted a request to reopen the previously-denied claim. 

Evidence received since October 1984 includes private medical records, statements from the Veteran, VA medical treatment records including a November 2013 VA examination, and an August 2017 hearing transcript.

The November 2013 VA examination confirmed that the Veteran has a current diagnosis of degenerative disc disease and arthritis, and further provides a review of the entire medical record as well as an opinion as to the etiology of the neck disability. 

The August 2017 hearing transcript contains the Veteran's as well as Ms. V. W.'s lay statements regarding the nature of his neck disability and a description of the onset and progression of the same. 

The Board finds that the evidence received since October 1984 with respect to the Veteran's cervical spine disorder is new and material. His claim was originally denied on the basis that he did not have a current diagnosis of a cervical spine disability. The additional evidence shows that there is now a diagnosis of degenerative changes of the cervical spine. Additionally, the Veteran's assertion during the hearing that he injured himself in service after slipping on ice is presumed to be credible. 

Once again, the additional evidence asserts that the Veteran now has a disability for which service connection may be granted, and that this disability may be associated with service. The claim is reopened. 

Entitlement to Service Connection for a Cervical Spine Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2017). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's service treatment records (STRs) show that in January 1982, he was seen for trauma to the back of the head and pain after having slipped on ice. The initial medical evaluation of the Veteran showed some rotational pain, tenderness and edema. A neurological examination was found to be within normal limits, and the Veteran was diagnosed with an acute cervical strain. His range of motion was decreased and painful, but there were no noted spasms, no adenopathies, and the examination was otherwise normal. The Veteran was given a soft collar. 

The Veteran was again seen shortly after his initial visit for x-rays, which showed a normal cervical spine. In a follow up appointment five days after his accident, the Veteran reported no changes in his pain. A physical examination showed trapezius muscle and sternocleidomastoid tenderness, as well as some limitation in range of motion. A week later, the Veteran reported his condition was improving, though he was still experiencing some stiffness. However, his neck range of motion was assessed as full, though there were some discomforts. The Veteran followed up again, reporting pain. He was given medicine.  

The Board also makes note of the Veteran's service personnel records, which contain records of administrative proceedings regarding the Veteran. Specifically, in late January 1982, the Veteran's commanding officer directed that he not be recommended for reenlistment "due to burden to command due to substandard performance or inability to adapt to military service." See DD 214. No mention was made of any medical condition affecting the Veteran's performance or ability to adapt to military service. 

Post-service treatment records show that the earliest cervical spine complaints after the Veteran's separation were in January 2006, when he underwent an MRI of his cervical spine following a December 2005 motor vehicle accident. The Veteran reported that he was hit by a cab of a truck that loads dumpsters. He stated that the truck was stuck in an alley on a snowy day, and as he walked in front of the truck while it was unloading a heavy dumpster, the truck jerked forward and hit him. The Veteran reports having fallen straight back, and experienced pain at the base of the neck which radiates to the forearm. The Veteran denied having had any prior neck or back injuries, and that he normally worked as a laborer. The Veteran denied having been under physical therapy, and reported that his health had been good in the past. The Veteran was assessed to have neck pain with some radicular symptoms, and a follow up post-MRI was recommended. During the follow-up appointment, the Veteran's MRI was reviewed. The Veteran's MRI showed a mild herniated disc at C4-5, causing some pressure on the spinal cord. An associated medical note reported that the Veteran was having difficulty turning his neck from right to left. Of note, the same report indicated that the Veteran's condition was not chronic. The Veteran reported stable symptoms. He was ordered to continue physical therapy and to follow up with a pain clinic should his pain continue. 

In June 2011, the Veteran filed a new claim for entitlement to service connection for a cervical spine disability, effectively a petition to reopen his previously-denied 1984 claim. In a March 2012 rating decision, the RO reviewed the evidence of record and declined to reopen the Veteran's claim citing lacking evidence of nexus between his claimed medical condition and service. 

The Veteran underwent VA examination in November 2013. He reported that while he was in basic training in 1981, he had a neck strain. He stated he slipped and fell on ice, landed on his head, and was given a soft collar. He reported having been told to return to training, but since he was not well, he was released from his contract due to failure to perform and meet standards. The Veteran further reported that his condition became worse with time, and he experienced tightening and craning of the neck. The Veteran also reported an intervening accident when he was hit by a truck. He also stated that his neck had bothered him since, with tightening, aches and pains. The Veteran stated that his condition is fine during warm weather, but that he experiences pain with cold weather, and that he had not seen anyone at VA for his neck condition. He stated that twisting and sudden unexpected positioning of the neck can be painful, and that he sometimes uses NSAIDs, a heating pad and hot cold therapy when in pain. He reported having worked as a union construction laborer for ten years, with heavy to moderate work, including jack hammer duty and pipeline installation, and that he attends culinary arts school. On physical examination, the Veteran reported experiencing flare-ups, especially when the weather changes. The examiner noted restricted range of motion, though muscle strength was normal, as were reflex and sensory examinations. The Veteran did exhibit radicular symptoms and signs of radiculopathy. Diagnostic testing, which included radiographic imaging of the spine, showed mainly mild degenerative changes with multilevel osteophyte formation and mild facet arthropathy. 

The examiner opined that it is less likely than not that the Veteran's current claimed neck condition is related to injury incurred while on active duty military service, namely an acute cervical strain in 1982. The examiner's rationale was extensive and probative. First, the examiner pointed to the fact that the Veteran had reported in his 2006 visit to his private physician, following his motor vehicle accident, that he had not had any previous trauma or injury. The examiner thus concluded from the Veteran's own statement that he was not experiencing the noted symptoms until the December 2005 truck accident. The examiner further indicated that the level of degenerative disc disease and arthritis of the cervical spine and thoracic spine is age-appropriate. Also, the examiner made note that the Veteran had engaged in extensive physical work as a construction laborer, which can account for some of the arthritic changes. Furthermore, the examiner expressed her belief that the Veteran's second more serious neck injury could well account for his current state. Finally, the examiner pointed to medical textbook resources to underline that a simple neck muscle strain, as the Veteran experienced in service, does not typically later develop into degenerative disc disease and arthritis.

At the Veteran's hearing, corroborating previous statements and STRs, the Veteran testified that he hit the back of his head after slipping on ice, and experienced a cervical strain. He stated he was given a neck brace. He testified that after his injury, he was released early from military service, and was discharged due to inability to adjust to military life. The Veteran reported that his neck sprain affected his life a great deal, including he now "walks crooked" and people notice. Ms. V.W. also testified at the Veteran's hearing, that she met him twice, once in 1970 and again in 1993. She stated that the Veteran was very athletic in the 70's, but in the 90's, he had issues with his neck and back. In fact, she reported noticing him being "red", that it was clear where his pain was, that he has gotten worse over time, and that he walks with more of his weight on one side. She reported that sometimes he has better days than others, and when he is aggravated, he is mainly in bed, while he can perform such tasks as fold clothes and vacuum. 

Based on a review of the evidence, the Board concludes that service connection for a cervical spine disorder is not warranted. Although the evidence shows that the Veteran had in-service cervical spine complaints following an in-service fall and currently has a cervical spine disorder, the weight of the evidence does not show that his currently diagnosed disorder is related to his military service.

The Veteran's STRs contain no indication that the onset of any chronic cervical spine disorder occurred in service. While the Veteran was diagnosed with a cervical strain in January 1982 and was given a cervical collar, no chronic disorder was shown. In fact, the Veteran's condition was noted by his doctor to be acute. The Veteran's discharge from the military in 1982 was based on his performance and inability to adapt to military service; there is no indication that the discharge was based on his medical condition, though the Board does note that the Veteran testifies his cervical strain was the cause. Furthermore, the first record of any treatment after separation from service comes 24 years later, when the Veteran experienced a motor vehicle accident where he was hit by a truck and fell on his back, injuring his neck. In fact, the Veteran reported in January 2006 that prior to the truck accident, he had not experienced trauma or injury to his neck. Finally, the November 2013 VA examiner thoroughly explained her conclusion that the Veteran's cervical spine disorder is not directly related to his military service. The Board accords this opinion great probative value as it was formed after examining and interviewing the Veteran, as well as reviewing the pertinent evidence, and has a well-reasoned rationale. It is also uncontradicted by any medical evidence of record. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a cervical spine disorder falls outside the realm of common knowledge of a lay person. See Jandreau at 1377 n.4. The Veteran's own assertions as to etiology have no probative value. Further, the VA medical opinion outweighs those lay statements as there is no indication that the Veteran or his family members possess the requisite medical knowledge or education to render a probative opinion involving medical causation between his cervical spine disability and service. Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board also points out that the cervical spine disability at issue is an insidious disease process not readily observable without diagnostic testing, and that determining the etiology of such a disorder years after service is not within the realm of lay expertise. Even if it were, given that the examiner clearly has more expertise, education and experience in addressing the etiology of medical conditions, the Board finds the examiner's opinion outweighs the lay opinions. Consequently, those statements do not constitute probative evidence in support of his claim.

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology. Therefore, service connection cannot be established based on arthritis as a chronic disease under 38 C.F.R. § 3.309. The Board acknowledges the Veteran's reports of having neck problems since service. However, as already discussed above, the evidence clearly shows a post-service motor vehicle accident in 2005, and the November 2013 VA examiner considered the Veteran's contentions regarding continuity of symptomatology. In this case, the contemporaneous evidence fails to show a continuity of cervical spine symptomatology following the Veteran's in-service complaints. While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). Here, as noted above, the Veteran's first treatment for his current neck condition occurred in 2006, more than 20 years after his separation from service.

Without competent and credible evidence of an association between a cervical spine disorder and the Veteran's active duty, service connection for a cervical spine disorder is not warranted. As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder is denied. See 38 U.S.C.A §5107.


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disorder is reopened. To that extent only, the appeal is allowed.

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


